PER CURIAM.
Appellant was convicted after jury trial of four counts of attempted first degree felony murder, one count of attempted first degree arson and two counts of attempted second degree arson. His conviction was affirmed on direct appeal. See Sugrim v. State, 609 So.2d 48 (Fla. 4th DCA 1992), and the mandate issued December 4, 1992. In his amended motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, appellant challenges his convictions for attempted felony murder based on State v. Gray, 654 So.2d 552 (Fla.1995). The trial court considered the claim as an exception to the two-year limitations period of rule 3.850, but determined that appellant was not entitled to retroactive application of Gray.
Based on the reasoning of our recent opinion in Freeman v. State, 679 So.2d 364 (Fla. 4th DCA 1996), we affirm the denial of appellant’s rule 3.850 motion but again certify to the supreme court the same question certified in Freeman:
IS STATE v. GRAY, 654 So.2d 552 (Fla. 1995), RETROACTIVE?
AFFIRMED.
DELL, PARIENTE and SHAHOOD, JJ., concur.